Filed 4/1/22 Medical Benefits Admin. v. Nivano Physicians CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Nevada)
                                                            ----




 MEDICAL BENEFITS ADMINISTRATION, INC. et                                                      C093214
 al.,
                                                                                (Super. Ct. No. CU17-082413)
                    Plaintiffs and Appellants,

           v.

 NIVANO PHYSICIANS, INC.,

                    Defendant and Appellant.




         Defendant Nivano Physicians and plaintiffs Medical Benefits Administration, Inc.
(MBA) and Keely L. Smith are before this court a second time. In a previous opinion, we
concluded that a software licensing agreement and settlement agreement purporting to
enforce that agreement were illegal and unenforceable. (Medical Benefits
Administration, Inc. v. Nivano Physicians, Inc. (Dec. 23, 2021, C091841) [nonpub. opn.]




                                                             1
(Slip Opn.).)1 In this appeal, defendant Nivano Physicians contends the trial court’s
order awarding plaintiffs attorney fees and costs must be vacated. We agree.
                             FACTS AND PROCEEDINGS
       The underlying facts and procedural history of the litigation at issue here was set
forth in our prior opinion on this matter. As relevant here, at the close of the evidence at
trial, the trial court granted plaintiffs’ motion under Code of Civil Procedure section
664.6 for an award of $140,183, and subsequently the jury returned a verdict awarding
$250,000 in damages to MBA, and $1 in damages to Smith. (Slip Opn., supra.)
       On May 1, 2020, plaintiffs filed a motion for attorney fees, arguing that both MBA
and Smith were prevailing parties for purposes of an attorney fee award and that the
proposed fees were reasonable. Defendant’s opposition to the motion argued that
plaintiffs’ proposed fees were unnecessary and unreasonable, and Smith was not a
prevailing party entitled to an attorney fee award.
       Following a hearing, the trial court granted plaintiffs’ motion for attorney fees in
full, awarding $365,065. The court concluded MBA and Smith “were and are the
prevailing parties in connection with the contract claims at issue” in the case. The court
further explained that, even if Smith were not a prevailing party, it “would find that
plaintiff MBA and Smith’s ‘various claims were inextricably intertwined, making it
impracticable, if not impossible, to separate the multitude of conjoined activities into
compensable or noncompensable time units.’ ”




1  We grant defendant’s motion for judicial notice as to our previous opinion. (Evid.
Code, §§ 452, subd. (d) [court may take judicial notice of records of any court of this
state], 459 [reviewing court may take judicial notice of any matter specified in Evid.
Code, § 452].)

                                              2
       On December 23, 2021, we reversed the judgment. We concluded that the
agreements underlying the parties’ dispute, on which the court’s and jury’s awards were
based, were illegal and unenforceable. (Slip Opn., supra.)
       Defendant timely appealed. The case was fully briefed on January 12, 2022, and
assigned to this panel on January 31, 2022. We sent an oral argument waiver notice to
the parties on February 23, 2022; the parties waived oral argument.
                                      DISCUSSION
                                              I
                                     Prevailing Party
       The parties filed their opening briefs before we issued our previous opinion
reversing the trial court’s judgment. However, defendant argued in its opening brief that,
in the event we reversed the judgment on appeal, such a reversal would “necessarily
compel[ ] the reversal of the award of fees” and costs to plaintiffs. (Gillan v. City of San
Marino (2007) 147 Cal.App.4th 1033, 1053 [reversal of the judgment necessarily
compels the reversal of the award of fees as costs to the prevailing party based on the
judgment]; Ducoing Management, Inc. v. Super. Ct. (2015) 234 Cal.App.4th 306, 314
[“A disposition that reverses a judgment automatically vacates the costs award in the
underlying judgment even without an express statement to this effect”].
       Respondents answered that they were entitled to reasonable fees as the prevailing
party; they did not address the effect of a prospective reversal (that indeed occurred one
day after respondents’ brief was filed) and did not later request supplemental briefing.
Defendant’s reply brief argued that our reversal, which by that brief’s filing had occurred,
necessarily vacated the fee award.
       We agree with defendant. An order awarding attorney fees falls within the
reversal of the judgment on which it is based (California Grocers Assn. v. Bank of
America (1994) 22 Cal.App.4th 205, 220), and an appellate court’s reversal of a trial
court’s judgment on the merits automatically extinguishes a postjudgment attorney fees

                                              3
award even in the absence of an appeal. (Center for Biological Diversity v. County of
San Bernardino (2010) 188 Cal.App.4th 603, 613, fn. 4 [“even when there is no appeal of
a postjudgment order awarding attorney fees to the prevailing party, and the award has
become final, the appellate court’s reversal of the judgment on the merits extinguishes
the order on fees”]; Klajic v. Castaic Lake Water Agency (2004) 121 Cal.App.4th 5, 16
[reversal of judgment with directions to vacate writ of mandate means respondents were
unsuccessful, and reversal of attorney fee award is “automatic”].)
                                       DISPOSITION
        The trial court’s order awarding costs and attorney fees to plaintiffs is reversed.
Each party is to bear its own costs on appeal. (Cal. Rules of Court, rule 8.278(a).)




                                                         /s/
                                                   Duarte, J.



We concur:




      /s/
Hull, Acting P. J.




       /s/
Earl, J.




                                               4